DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1, 4-6, and 10-11 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by IWANE (US 2020/0036952).
Regarding claim 1, IWANE teaches that adjusting a difference between a first environment map created based on a feature of a given image among captured first time-series images and a second environment map created based on a feature of a given image among second time-series images captured separately from the first time-series images (Fig. 1, 7, 14, pages 6, paragraphs 115 – pages 7, paragraphs 132, and pages 9, paragraphs 158 -  pages 10, paragraphs 186, where teaches the features in the CV image 
Regarding claim 4, IWANE teaches that the first environment map and the second environment map include position information on an image feature in a space (Fig. 1, 7, 14, pages 6, paragraphs 115 – pages 7, paragraphs 132, and pages 9, paragraphs 158 - pages 10, paragraphs 186, where teaches the features in the CV image map (view point movement display), images  capturing continuously (real time), correspond to a first environment map and the features in the target image, target video (three-dimensional virtual space in the viewpoint display, and adjusting an error of target video images (by determined simple calculation) matching the CV video images for final CV video image or map can be determined, target video images capturing continuously, correspond to a second environment map, and comparing and adjusting the 3D map serving as the reference video and the live video serving as orientation target taken, but feature point and feature size of objects on the screen are different each other (also see Fig. 22, pages 14, paragraphs 282-288, and pages 12, paragraphs 229-239)). 
Regarding claim 5, IWANE teaches that the position information is information related to a position in a real coordinate system for the image feature associated with one point in the space (Fig. 1, 7, 14, pages 7, paragraphs 129 – pages 8, paragraphs 148, and pages 13, paragraphs 275 -  pages 14, paragraphs 289, where teaches comparing a position of image, approximate position detection, and initial position setting by a live video starting position detection, self-position posture orientation device, and calculating and comparing position and orientation (coordinating x, y, z) based on 3D map and calculating position and orientation based on CV video image data (live video), 2D map). 
claim 6, IWANE teaches that the processor, by the program, stores information related to the calculated adjustment value in association with at least one of the first environment map and the second environment map (Fig. 17, 18, 21, pages 7, paragraphs 129 – pages 8, paragraphs 148, and pages 11, paragraphs 227 – pages 12, paragraphs 255, where teaches calculating adjustment for adjusting distance calculation is performed between CV map and target map for a view point position and view angle based on CV values in a free viewpoint movement display and target display). 
Regarding claim 10, IWANE teaches that the first time-series image and the second time-series image are obtained by an image sensor of a moving object (Fig. 1, 7, 14, pages 7, paragraphs 129 – pages 8, paragraphs 148, and pages 13, paragraphs 275 -  pages 14, paragraphs 289, where teaches comparing a position of image, approximate position detection continuously, and initial position setting by a live video starting position detection continuously, self-position posture orientation device (sensor), and calculating and comparing position and orientation (coordinating x, y, z) based on 3D map and calculating position and orientation based on CV video image data (live video), 2D map). 
Regarding claim 16, IWANE teaches all the limitation as discussed in claim 1.

Allowable Subject Matter
3.		Claims 2-3 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pandit et al. (US 2020/0290509) discloses Communications for Autonomous Vehicle.
Shigemura et al. (US 2012/0257018) discloses Stereoscopic Display Device, Method for Generating Image Data for Stereoscopic Display, and Program Therefor.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
March 12, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649